DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a system for inspecting an object using a roller to engage the object to cause circumferential rotation of the object, classified in G01N 21/952.
II. Claims 19-20, drawn to a broadly recited method of inspecting an object, classified in H04N 5/23299.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process/method can be practiced by a materially different apparatus that uses one or more devices other than the roller specified in the system of Invention 1 such as a centrally located shaft at the axis of the object’s rotation or manually rotating the object by hand relative to the support structure.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  the inventions require a different field of search employing different search terms and search strategies because the broadly recited method encompasses any and all devices and also manual techniques for rotating the object relative to the support structure which search strategies would not overlap with the search strategies for the system of Invention 1 which has a specific roller structure in which a different and more limited set of search terms and search strategies would be employed
During a telephone conversation with Douglas A. Oguss, attorney of record, on 27 April 2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2007076289 A) and Beccavin (US 20130174657 A1). It is noted that a marked-up English language translation has been provided for all non-English language references and that all cross references herein are with respect to this translation and further wherein the mark-ups are hereby incorporated by reference to further indicate relevance and claim mapping. 
Claim 1
	In regards to claim 1, Yamamoto discloses a system for inspecting an object {see Fig. 1 (copied below) illustrating tire bead ring inspection apparatus.  See also citations below}, the system comprising: 
a first camera for inspecting a first surface of the object {Fig. 1, camera 4a inspecting inspection object/region 20a on a first side of the object/tire bead 5. See also pgs. 3-4}; 
a second camera for inspecting a second surface of the object {Fig. 1, camera 4b inspecting inspection object/region 20b on a second, opposite side of the object/tire bead 5. See also pgs. 3-4}; 
a support structure upon which the object is placed during simultaneous inspection by the first camera and the second camera {not illustrated but the bead inspecting apparatus spins or rotates the tire bead 5 via drum 1 which necessarily requires a support structure to support the rotational movement of the drum 1.  Fig. 1 clearly illustrates simultaneous inspection of the tire bead 5 on opposite sides thereof by cameras 4a,4b}; 

Although Yamamoto discloses a mechanism arranged to selectively engage the object when the object is placed upon the support structure, wherein the mechanism is adapted for circumferential rotation relative to the support structure, wherein rotation of the mechanism causes a corresponding circumferential rotation of the object relative to the first and second cameras, this mechanism is a drum and not a roller.



    PNG
    media_image1.png
    514
    502
    media_image1.png
    Greyscale

Beccavin is analogous art because it is from the same field of annular object inspection (tires) including using a sensor to detect defects.  See Fig. 1 illustrating tire testing system 100 that determines surface anomalies in which a sensor 170 is applied to the tire bead as further discussed in [0028]-[0031].  Beccavin also solves a similar problem of testing the entire annular object via a rotation mechanism (see Fig. 3 copied below) that imparts relative rotation between the object and sensor 170 while detection circuit 120 and computing system detect the precise location of the defects that are recorded as per [0033]-[0037], [0045].  

    PNG
    media_image2.png
    687
    487
    media_image2.png
    Greyscale

Beccavin also teaches at least one roller arranged to selectively engage the object when the object is placed upon the support structure, wherein the at least one roller is adapted for circumferential rotation relative to the support structure, wherein rotation of the at least one roller causes a corresponding circumferential rotation of the object relative to the sensor {Fig. 3 showing rotation device 130 using rollers 332 as per [0032], [0046]-[0047] that causes corresponding circumferential rotation of the object relative to the sensor 310}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Yamamoto’s tire bead inspection system that circumferentially rotates the tire bead relative to first and second cameras via a rotating drum to, instead, use at least one roller to impart the circumferential rotation of the object as taught by Beccavin because doing so merely combines prior art elements according to known methods to yield predictable results particularly because the substitution of a roller for a drum is fully consistent with the operational nature of Yamamoto who, like Beccavin also seeks to rotate an annular object related to a tire in order to detect and locate defects across the entire circumferential surface of the object. 
Claim 2
In regards to claim 2, Yamamoto discloses wherein the 
Although Yamamoto discloses a mechanism arranged to rotates the object at least 360 degrees relative to the location of the first and second cameras, such that the first and second cameras each inspect a different 360 degree surface of the object, this mechanism is a drum and not a roller.
Beccavin teaches wherein the at least one roller rotates the object at least 360 degrees relative to the location of the sensor to inspect an entire 360 degree surface of the object {see cites above including [0030], [0032], [0043], [0046]-[0047]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Yamamoto’s tire bead inspection system that circumferentially rotates the tire bead relative to first and second cameras via a mechanism arranged to rotates the object at least 360 degrees relative to the location of the first and second cameras, such that the first and second cameras each inspect a different 360 degree surface of the object such the mechanism uses at least one roller to impart the circumferential rotation of the object as taught by Beccavin because doing so merely combines prior art elements according to known methods to yield predictable results particularly because the substitution of a roller for a drum is fully consistent with the operational nature of Yamamoto who, like Beccavin also seeks to rotate an annular object related to a tire in order to detect and locate defects across the entire circumferential surface of the object. 
Claim 12
In regards to claim 12, Yamamoto discloses, wherein the object is a tire bead apex {see Fig. 1 showing the inspected apex of ring bead 2 and stiffener bead 2 as also discussed in the abstract, pgs. 3-4 and 5-6}. 

Independent Claim 13
In regards to claim 13, Yamamoto discloses a system for inspecting an object  {see Fig. 1 (copied below) illustrating tire bead ring inspection apparatus.  See also citations below}, the system comprising: 
a first camera for inspecting a first surface of the object {Fig. 1, camera 4a inspecting inspection object/region 20a on a first side of the object/tire bead 5. See also pgs. 3-4}; 
a support structure upon which the object is placed during inspection by the first camera {not illustrated but the bead inspecting apparatus spins or rotates the tire bead 5 via drum 1 which necessarily requires a support structure to support the rotational movement of the drum 1.  Fig. 1 clearly illustrates simultaneous inspection of the tire bead 5 on opposite sides thereof by cameras 4a,4b}; 
the cameras 4a,4b continuously images inspection target portions 20a,20b as discussed on pages 4-5}. 
Although Yamamoto discloses a mechanism arranged to selectively engage the object when the object is placed upon the support structure, wherein the mechanism is adapted for circumferential rotation relative to the support structure, wherein rotation of the mechanism causes a corresponding circumferential rotation of the object relative to the first and second cameras, this mechanism is a drum and not a roller.
Beccavin teaches at least one roller arranged to selectively engage the object when the object is placed upon the support structure, wherein the at least one roller is adapted for circumferential rotation relative to the support structure, wherein rotation of the at least one roller causes a corresponding circumferential rotation of the object relative to the sensor {Fig. 3 showing rotation device 130 using rollers 332 as per [0032], [0046]-[0047] that causes corresponding circumferential rotation of the object relative to the sensor 310}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Yamamoto’s tire bead inspection system that circumferentially rotates the tire bead relative to first and second cameras via a rotating drum to, instead, use at least one roller to impart the circumferential rotation of the object as taught by Beccavin because doing so merely combines prior art elements according to known methods to yield predictable results particularly because the substitution of a roller for a drum is fully consistent with the operational nature of Yamamoto who, like Beccavin also seeks to rotate an annular object related to a tire in order to detect and locate defects across the entire circumferential surface of the object. 
Claim 14
In regards to claim 14, Yamamoto discloses a second camera, wherein the first and second cameras each inspect a different 360 degree surface of the object simultaneously {Fig. 1, camera 4b inspecting inspection object/region 20b on a second, opposite side of the object/tire bead 5 simultaneously. See also pgs. 3-4}. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Beccavin as applied to claim 1 above, and further in view of Gorham (US 2014/0265400 A1).
Claims 3 and 4
The base combination does not disclose at least one gripper having retracted and expanded states, wherein the at least one gripper is configured to engage an inner surface of the object during rotation by the at least one roller.
Gorham is an analogous reference because it solves a similar problem of securely handling an annular shaped object such as a tire bead.  See [0001]-[0003] and [0022].
Gorham also teaches (claim 3) at least one gripper having retracted and expanded states, wherein the at least one gripper is configured to engage an inner surface of the object during rotation by the at least one roller {Fig. 1 system 20 grips and holds a tire bead while Figs. 5 and 7 show retracted and expanded state while [0037]} and (claim 4) wherein at least three grippers are configured to engage the inner surface of the object at locations circumferentially spaced apart from one another during rotation by the at least one roller {See Fig. 1. and gripper studs 26 coupled to arms 40 per [0037], [0045]}.

    PNG
    media_image3.png
    334
    295
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which rotates the object via at lease one roller such that the apparatus includes at least one gripper having retracted and expanded states, wherein the at least one gripper is configured to engage an inner surface of the object during rotation by the at least one roller and wherein at least three grippers are configured to engage the inner surface of the object at locations circumferentially spaced apart from one another during rotation by the at least one roller as taught by Gorham because Gorham motivates, [0038]-[0039] using the gripper system 20 to locate, center and pickup varying sized tires beads from the same central location.



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Beccavin as applied to claim 1 above, and further in view of Razy (US 20190107385 A1).
Claim 5
In regards to claim 5, Yamamoto discloses a support structure to support the drum’s rotational movement and first and second cameras on opposing sides of the object, Yamamoto is not relied upon to disclose wherein the support structure comprises a table.  
Razy is an analogous reference from the same field of tire bead inspection and solves a similar problem of scanning the entire circumferential surface of the tire bead via relative movement between the camera and tire bead. See abstract, Fig. 1 (copied below), Fig. 4, [0002]-[0004] and cites below.

    PNG
    media_image4.png
    575
    428
    media_image4.png
    Greyscale

Razy also teaches a support structure comprises a table, wherein the first and second cameras camera inspects the object on opposing sides of the table.  {see support surface 112 (table) that supports tire bead 102 while cameras 130, 132, 134 inspect the tire bead as per [0019], [0023]-[0025]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Yamamoto support structure that disposes the first and second cameras on opposing sides of the object such that the support structure comprises a table as taught by Razy wherein the cameras are on opposing sides of the table because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 15
Regarding claim 15:  see the detailed rejection of claim 5 above which applies mutatis mutandis to the limitations of claims 15.  


Claims 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Beccavin as applied to claim 1 above, and further in view of Boffa (US 2017/0370807 A1).
Claim 10
In regards to claim 10, Yamamoto does not disclose a robotic device adapted to place the object at a predetermined location on the support structure for inspection by the first and second cameras, and further adapted to remove the object from the support structure after inspection is completed.
Boffa is an analogous reference from the same field of annular object (tires and tire beads) for defects.  See abstract, [0001]-[0002], [0006], [0117].
Boffa also teaches a robotic device adapted to place the object at a predetermined location on the support structure for inspection by the first and second cameras, and further adapted to remove the object from the support structure after inspection is completed {See Figs. 2, 5, [0117]-[0118], [0150]-[0159] discussing first, second and third check stations 27a-c each having a check tools 43a-c which may be cameras wherein robot arms 40a, 40b, 40c place and remove the object for inspection}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Yamamoto to include a robotic device adapted to place the object at a predetermined location on the support structure for inspection by the first and second cameras, and further adapted to remove the object from the support structure after inspection is completed as taught by Boffa because doing so provides a higher speed inspection process for mass manufacturing and because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 11
In regards to claim 11, Yamamoto does not disclose but Boffa teaches wherein the robotic device is adapted to place a second object at a second inspection station on the support structure while a first object is inspected at a first inspection station by the first camera and the second camera, and wherein the robotic device is adapted to subsequently place a third object at the first inspection station while the second object is inspected at the second inspection station {see above cites and Figs. 1, 2}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Yamamoto to include a robotic device wherein the robotic device is adapted to place a second object at a second inspection station on the support structure while a first object is inspected at a first inspection station by the first camera and the second camera, and wherein the robotic device is adapted to subsequently place a third object at the first inspection station while the second object is inspected at the second inspection station as taught by Boffa because doing so provides a higher speed inspection process for mass manufacturing and because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 17 and 18
Regarding claims 17 and 18:  see the detailed rejection of claims 10 and 11 above which applies mutatis mutandis to the limitations of claims 17 and 18, respectively.  
Allowable Subject Matter
Claims 6, 7, 8, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regards to claim 6, Razy clearly discloses a table (support surface 112) that supports a tire bead 102 during inspection by cameras located on the top and side of the bead 102.  But Razy’s support surface is discloses as a (solid) sheet of glass, plastic without an opening.  Moreover, the background surface 118, [0017], that acts a backlight teaches away from disposing an opening in the table such that cameras may be provided on opposite sides of the opening.
Claim 7 depends from claim 6 and is objected to as being dependent upon rejected base claim.
In regards to claims 8 and 16, although Razy discloses a movable camera (Fig. 5) and inspection stations are conventional, none of the prior art discloses or fairly suggests wherein the table comprises first and second inspection stations that are spaced apart relative to one another along the table, wherein the first and second cameras inspect a first object at the first inspection station, and then are adapted to move to the second inspection station for inspection of a second object.
Claim 9 depends from claim 8 and is objected to as being dependent upon rejected base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bor (US 20160178482A1) discloses a roller structure for circumferentially rotating a tire for 360-degree inspection.  See Fig. 4 copied below.

    PNG
    media_image5.png
    659
    385
    media_image5.png
    Greyscale

Burg (US 7909078 B2) discloses an annular object (tire) inspection apparatus that rotates the tire and images from top, bottom and sides. See Figs. 3 and 9 copied below.

    PNG
    media_image6.png
    627
    851
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    374
    575
    media_image7.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486